Citation Nr: 0330352	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.  His DD-Form 214 reflects service in the Republic of 
Vietnam and the receipt of a Purple Heart and Combat Action 
Ribbon.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO that, inter alia, held that new and material evidence had 
not been submitted to reopen a claim for a right shoulder 
disability, and denied service connection for tinnitus, a 
stomach disability, a right knee disability, and a low back 
disability.  A notice of disagreement (NOD) was received 
February 2000 and the RO issued a statement of the case (SOC) 
in March 2000.  A substantive appeal was received in April 
2000.  

Thereafter, in a January 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective from December 30, 1998.  Thus, the full 
benefit sought on appeal was granted and the issue of service 
connection for tinnitus is no longer before the Board.  

In a November 2002 decision, the Board reopened the claim for 
service connection for a right shoulder disability, and 
rendered its decision on additional issues previously before 
the Board.  In the introduction to that decision, the Board 
noted that the issue of a higher rating for tinnitus appears 
to have been placed in appellate status, by the veteran's 
representative, in a September 2002 document; it was further 
noted that this matter would be addressed at a later date.  
However, review of the claims file by the undersigned 
Veterans Law Judge reveals that the veteran's representative 
expressed such disagreement in a brief filed with the Board, 
not in a writing filed with the agency of original 
jurisdiction.  See 38 38 U.S.C.A. § 7105 (West 2002).  As, 
pursuant to that authority, such a brief does not constitute 
a timely filed notice of disagreement with the denial of a 
higher evaluation for tinnitus, the matter is not properly 
before the Board, and is not inextricably intertwined with 
any issue currently on appeal (see Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991)), the Board refers this matter to 
the RO for any appropriate action.

REMAND

In November 2002, the Board requested that the appropriate 
unit internally develop the claims noted on the title page, 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  The 
Board notes, however, that the provisions of 38 C.F.R. § 19.9 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, recently has been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  In 
response to that decision, VA has determined that, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out (see 38 U.S.C.A. 
§§ 7107(b) and 7109(a) (West 2002)), all evidence development 
would be conducted at the RO level.  Hence, a remand of these 
matters, for accomplishment of the requested development, is 
the most appropriate course of action, at this juncture.   

The veteran contends that service-connected for a stomach 
condition is warranted as secondary to PTSD.  He has also 
claimed that his right knee, low back and right shoulder 
disabilities are related to service.  Given the veteran's 
service history and the applicability of 38 U.S.C.A. 
§ 1154(b) to his case, the Board finds that a medical 
examination, to include an opinion as to the etiology of each 
of the veteran's claimed conditions, is needed to properly 
adjudicate the claims on appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The veteran is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

The Board also finds that, prior to arranging for the veteran 
to undergo further examination, the RO should afford the 
veteran another opportunity to present information and/or 
evidence in support of his claims on appeal.  In this regard, 
the Board notes that, in a May 2001 letter, the RO notified 
the veteran of the duties to notify and assist imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107.  In that letter, the RO 
requested that the veteran provide information and, if 
necessary, authorization, to permit it to obtain pertinent 
outstanding medical records, or that the veteran provide the 
evidence, himself.  The RO's letter noted that if the veteran 
did not provide the additional information or evidence within 
60 days of the date of the letter, the veteran's claim would 
be decided.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Board finds that the 60-day period noted in the letter in 
the instant case is similarly inconsistent with the governing 
statutory authority.  Therefore, since this case is being 
remanded for the additional development described above, the 
Board finds that the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the basis for the 
RO's determination must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003)-not cited to in the 
March 2002 SSOC.

Accordingly, these matters are hereby REMANDED for the 
following action:  

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if 
necessary, authorization  to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo gastrointestinal 
examination of his stomach, and 
orthopedic examination of right knee, low 
back, and right shoulder.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.    

Gastrointestinal examination -  The 
examiner should specifically state 
whether it is at least as likely as not 
that any currently diagnosed stomach 
disability a) is the result of injury or 
disease incurred in or aggravated during 
the veteran's military service; or b) was 
caused or is aggravated by the veteran's 
service-connected post-traumatic stress 
disorder (PTSD).  If aggravation due to 
PTSD is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

Orthopedic examination - With respect to 
each currently diagnosed right knee, low 
back, and right shoulder disability, the 
examiner should express an opinion as to 
whether such disability is at least as 
likely as not the result of injury or 
disease incurred in or aggravated during 
the veteran's active military service.  
In render this opinion, the examiner 
should specifically address the 
significance, if any, of the diagnosis of 
a "concussion" to the right shoulder 
made immediately following service, and 
the veteran's assertions that he was 
wounded by a land mine in March 1968 that 
resulted in multiple injuries.    

4.  If the veteran fails report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a stomach, right knee, low 
back and right shoulder disabilities in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




